653 N.W.2d 32 (2002)
2002 ND 165
In the Matter of the Application for DISCIPLINARY ACTION AGAINST the Honorable Mary C. BERG, Judge of the Devils Lake, North Dakota Municipal Court.
Judicial Conduct Commission, Petitioner,
v.
Mary C. Berg, Respondent.
No. 20020302.
Supreme Court of North Dakota.
November 4, 2002.
PER CURIAM.
[¶ 1] Mary C. Berg was judge of the Devils Lake Municipal Court at all times material to these disciplinary proceedings, and in that capacity was responsible for the administration of the Devils Lake Municipal Court.
[¶ 2] Berg was served with Formal Charges on July 19, 2002, and submitted her Answer to the Hearing Panel on August 1, 2002. Berg and Paul W. Jacobson, Disciplinary Counsel, filed an Agreement and Affidavit which was accepted by the Hearing Panel on October 25, 2002. The Agreement and Affidavit were submitted to the Supreme Court for consideration under R. Jud. Conduct Comm. 14.
[¶ 3] Berg admits that in 2000, the Municipal Court did not forward demands for change of judge to the District Court which resulted in several criminal cases being dismissed for lack of speedy trial.
[¶ 4] Berg further admits that in early 2002, the City of Devils Lake filed a number of demands for change of judge but no action was taken by the Municipal Court. Additionally, between September 2001 and February 2002, approximately nineteen other Municipal Court cases were not processed by the Court.
[¶ 5] Berg further admits that between July 1, 2001, and January 31, 2002, the Municipal Court failed to notify the Devils Lake Police Department of dispositions of traffic citations, and failed to report violations to the State licensing authority. Additionally, the Municipal Court did not dispose of approximately 145 cases involving "long form" complaints processed by the Devils Lake Police Department for the year 2001.
[¶ 6] Berg admits that she did not properly supervise the municipal court clerk in the performance of her duties, thereby allowing the clerk to steal in excess of ten thousand dollars from funds held by the Devils Lake Municipal Court.
[¶ 7] Berg resigned as judge of the Devils Lake Municipal Court on August 30, 2002.
[¶ 8] Berg admits that her conduct violated Canon 3C(1) and (2), North Dakota Code of Judicial Conduct, which provides that a judge shall diligently discharge the judge's administrative responsibilities, and require staff to observe the standards of fidelity and diligence that apply to the judge.
[¶ 9] Berg agrees to a censure by the Supreme Court, and to the sanction of not serving in the future as a municipal judge.
[¶ 10] ORDERED, the Affidavit and Agreement are accepted and Mary C. Berg is hereby censured.
[¶ 11] FURTHER ORDERED, Mary C. Berg will not be permitted to serve as a municipal judge in the future.
[¶ 12] VANDEWALLE, C.J., and NEUMANN, SANDSTROM, MARING and KAPSNER, JJ., concur.